 

 

 

 

 

 

FN AGILE OND CS WH SY

hw?)

 

Yala
aay

By rm MAY S107 Wa +? MPL

SW

 

 

 

 

 

 

 

 

 

 

 

Case}1:16-cr-00166-RJL |Document 138 Filed 11/08/18 Page 1 of 1

‘wir 5h Srey] OMA O8 TY | WD
ails), | heey OHO Ol (ant ala 40 YBMAL ( WI)
i) 4 f aa walsc)
ft
(aunty 2p 2912p)
xungr AONAGIAT
O.LNI .LNGS Goad NI al xod LIa0HXd AO NOLLATOSAG UAGWAN
S.LISTHXa SSAN.LIM aLvad | agamoqw CVA LISTHX
SLUG IAX2 AY RMN AGT
TIOOSNG VIORILVd
(Ir) 991-91 “ON aseg wD A INAWNYAAOD

VOIAWNV JO SHLVIS GALINA

 
